January 26, 1971


Honorable W. S. (Bill) Heatly          Opinion No. M- 775
Chairman of the Appropriations
  Committee                            Re: Construction of Article
House of Representatives                   4357, Vernon's Civil
Austin, Texas                              Statutes.

Dear Mr. Heatly:

    Your request for an opinion on the above subject matter
asks the following question:

          "As Chairman of the Appropriations Com-
    mittee of the House, I respectfully request an
    interpretation of Article 4357 with specific
    reference to the time when appropriated funds
    lapse."

    The pertinent provision of Article 4357 reads:
           ,,....No claim shall be paid from appropria-
    tions unless presented to the Comptroller for
    payment within two (2) years from the close of the
    fiscal year for which such appropriations were made,
    but any claim not presented for payment within such
    period may be presented to the Legislature as other
    ciaims for which no appropriations are available.
    ... ..." (Emphasis added.)

    In Attorney General's Opinion V-1416   (1952) it was held:
          " .. .. we are of the opinion that the 'fiscal
    year for which such appropriations were made' should
    be construed to mean the fiscal year during which
    the appropriated funds became available for disburse-
    ment. .....*


                            -3776-
Honorable W. S. (Bill) Heatly, page 2       (M-775)


See also Attorney General's Opinions WW-1518   (1962). WW-280
(1957) and O-4259 (1942).

    You are therefore advised, for example, that moneys appro-
priated for the,fiscal year ending August 31, 1969, do not lapse
until August 31, 1971, and moneys appropriated for the fiscal
year ending August 31, 1970, do not lapse until August 31, 1972.

    It is noted that Article 4357 also provides:

          "It is specifically provided, however,
    that as to all appropriations relating to
    new construction contracts, and to repair
    and remodeling projects which exceed the
    sum of Twenty Thousand Dollars ($20,000.00),
    including in either instance furniture and
    other equipment, architects' and.engineer-
    ing fees and other related costs, any claim
    may be presented for payment within four (4)
    years from the close of the fiscal year for
    which such appropriations were made."

    These last quoted provisions, however, have no application
to your request, since the request apparently does not involve
appropriations for "new construction contracts" or "repair
and remodeling projects." Attorney General's Opinion WW-1518
(1962).

                        SUMMARY

                Under the provisions of Article 4357,
          Vernon's Civil Statutes, moneys appropriated
          for the fiscal year ending August 31, 1969, do
          not lapse until August 31, 1971, and moneys
          appropriated for the fiscal year ending
          August 31, 1970, do not lapse until August 31,
          1972.                           /?




                                    Attorney General of Texas
                                          2'

                           -3777-
  c    I




Honorable W. S. (Bill) Heatly, page 3   (M-775)



Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Jack Goodman
Melvin Corley
Arthur Sandlin
J. C. Davis

MEADE F. GRIFFIN
Staff Legal Assistant

NOLA WHITE
First Assistant

ALFRED WALKER
Executive Assistant




                             -3778-